ACCEPTED
                                                                       07-15-00251-CR
                                                          SEVENTH COURT OF APPEALS
                                                                    AMARILLO, TEXAS
                                                                 11/30/2015 8:44:15 PM
                                                                      Vivian Long, Clerk


                  IN THE COURT OF APPEALS
        SEVENTH COURT OF APPEALS DISTRICT OF TEXAS
                                                      FILED IN
                         AT AMARILLO           7th COURT OF APPEALS
                                                   AMARILLO, TEXAS
DEREK KYLE AUVENSHINE,             *           11/30/2015 8:44:15 PM
            APPELLANT              *   NO.   07-15-00251-CR
                                                     VIVIAN LONG
                                   *         07-15-00253-CR
                                                        CLERK
VS.                                *         07-15-00254-CR
                                   *         07-15-00255-CR
THE STATE OF TEXAS,                *
          APPELLEE                 *
        STATE’S FIRST MOTION FOR EXTENSION OF TIME
                 FOR FILING STATE’S BRIEF

TO THE HONORABLE COURT OF APPEALS:
      COMES NOW, the State of Texas, by and through her
District Attorney, and moves this Court to grant an
extension of time for filing the State’s brief in these
causes.   The following allegations are made in support of
this motion:
                             I.
      These causes are styled Derek Kyle Auvenshine v. The
State of Texas and are numbered CR14-0087, CR14-0088,
CR14-0089, and CR15-0236 in the trial court, the 415th
Judicial District Court of Parker County, Texas, and 07-
15-00251-CR, 07-15-00253-CR, 07-15-00254-CR, and 07-15-
00255-CR in this Court.
                             II.
      This is an appeal from four convictions for the
felony offenses of aggravated assault of a peace officer,
                  PAGE ONE OF FIVE PAGES
evading arrest, and a companion case, and the punishment
assessed by the jury was confinement for forty-five (45)
years, twenty-seven (27) years, forty-five (45) years,
and thirty-five (35) years, respectively, in the TDCJ-ID
with no fine.   Appellant was sentenced on May 29, 2015,
and is presently incarcerated.
                            III.
    The present deadline for filing the State’s brief in
these causes is on or before November 30, 2015.
                            IV.
    The length of time requested for the extension is
thirty (30) days or until Wednesday, December 30, 2015.
                             V.
    This is the State’s first request for an extension of
time to file its brief, and Appellant’s present attorney
has requested and been granted one extension of time in
order to file his brief.
                            VI.
    The reasons relied upon to show good cause for this
extension are as follows:
    (A) The Parker County District Attorney’s Office
consists of the District Attorney and six assistants.
The office is responsible for handling all felony case
preparations    and    investigations,     grand    jury
presentations, trial work, appellate work, and juvenile
                 PAGE TWO OF FIVE PAGES
cases.     I,   the    undersigned     prosecutor,        am   primarily
responsible for all legal research duties and appellate
work.    The    appellate      cases     which      the    undersigned
prosecutor has submitted briefs in the last approximately
thirty days or which briefing deadlines are impending are
as follows:
    Rodney Chase Pettigrew v. The State of Texas, Cause
No. 02-14-00494-CR, capital murder prosecution wherein
direct appeal brief was filed with the Second Court of
Appeals on November 9, 2015.
    Ex parte David Anthony Jones, Cause No. CR12-0103-01,
lengthy writ of habeas corpus response in a multiple-
count child sexual offense prosecution filed with the
43rd Judicial District Court, Parker County, on December
6, 2015.
    Aaron Jess Marlar v. The State of Texas, Cause Nos.
02-15-00136-CR and 02-15-00137-CR, direct appeal brief
filed with the Second Court of Appeals on November 25,
2015.
    It   was    not    until   this    day   that   the    undersigned
counsel knew that today was the filing deadline.                      He
began to track down a copy of Appellant’s Brief and
realized that he was never served with a copy of this
brief    via    the    efile   service       or   otherwise.         The
undersigned counsel was finally able to retrieve a copy
                      PAGE THREE OF FIVE PAGES
of this brief off of this Court’s website; however, the
State will obviously be unable to adequately reply before
midnight this day.
      This request is not made in order to delay the
orderly process of this appeal, but only so that the
State   may    have    adequate    time    to     properly    address
Appellant’s points of error.
                               VII.
      The Appellant’s appellate attorney of record, Ms.
Brandy Oliphint, was contacted this evening or November
30,   2015,    regarding    this   request,       and   she   has    no
objection to the State being granted additional time in
which to file its brief.
      WHEREFORE, PREMISES CONSIDERED, the State requests
the Court grant the requested relief and extend the
State’s briefing deadline and allow it to submit its
brief   on    or   before   December    30,     2015,   now   that   it
actually has a copy of Appellant’s Brief.

                                       Respectfully submitted,

                                    /s/ Edward D. Lewallen
                                    EDWARD D. LEWALLEN
                                    Assistant District Attorney
                                    Parker County, Texas
                                    117 Fort Worth Highway
                                    Weatherford, Texas 76086
                                    (817) 598-6124
                                    FAX NO. (817) 599-7628
                                    BAR NO. 00791105
                                    edward.lewallen@outlook.com
                      PAGE FOUR OF FIVE PAGES
                 CERTIFICATE OF SERVICE
    I hereby certify that a true copy of the State’s
First Motion for Extension of Time for Filing State’s
Brief, which was electronically filed this day with the
Court in the above-referenced causes, was sent by first
class mail to the office of Appellant’s appellate
attorney of record, Ms. Brandy Oliphint, Attorney at Law,
1712 Santa Fe Drive, Weatherford, Texas 76086, on this
the 30th day of November, 2015.

                              /s/ Edward D. Lewallen
                              EDWARD D. LEWALLEN


               CERTIFICATE OF CONFERENCE
    I hereby certify that a telephonic conference was
held with the Appellant’s appellate attorney of record,
Ms. Brandy Oliphint, on the 30th day of November, 2015,
and she stated that she does not oppose the State’s
foregoing motion.

                              /s/ Edward D. Lewallen
                              EDWARD D. LEWALLEN


               CERTIFICATE OF COMPLIANCE

I hereby certify that according to the Microsoft Word
word count tool this document contains 875 total words,
inclusive of the items excepted by TEX.R.APP.P.
9.4(i)(1). This document is also in 14-point font.


                              /s/ Edward D. Lewallen
                              EDWARD D. LEWALLEN




                PAGE FIVE OF FIVE PAGES